





CITATION:
Willmot
v. Benton, 2011 ONCA 104



DATE: 20110204



DOCKET: M39529 (C52943)



COURT OF APPEAL FOR ONTARIO



Armstrong, Epstein, Karakatsanis JJ.A.



BETWEEN



Julie Willmot



Plaintiff (Appellant)



and



Robert Allen Benton, Lynn Marie
          McMahon, Danielle Valentik,
Re/Max Quinte
          Limited, Ian W. Brady, Jennie Marlene Crowe, Corporation of
          the City of Quinte West, Corporation of
          the Lower Trent Region Conservation Authority, Marlene Crowe
          and Steven Crowe




Defendants (Respondents)



Julie Willmot, in person



Mark R. Frederick, for the Corporation of the Lower Trent
          Region Conservation Authority



Suzanne Hunt, for the Corporation of the City of Quinte West



Heard and released orally: January 27, 2011



ENDORSEMENT



[1]

This is a motion to quash the appeal.  The respondents submit that this court lacks
    jurisdiction to entertain the appeal because the order in question is
    interlocutory in that it does not finally dispose of the issues between the
    parties.

[2]

The motion judge, on the basis of his conclusion
    that the interests of the plaintiff, respondent in this motion, would be best
    served through assistance, made an order that provides that the plaintiff
    appoint a litigation guardian and then that the plaintiffs litigation guardian
    appoint counsel to represent her.

[3]

The primary aspect of the order requiring the
    plaintiff to appoint a litigation guardian and counsel is procedural in nature
    and does not finally resolve an issue that goes to the merit or substance of
    this litigation that asserts claims for damages primarily based on
    misrepresentation and harassment.

[4]

There is one specific aspect of the order that
    was the subject of additional submissions.  It reads as follows:

This court further orders that the plaintiff`s
    litigation guardian shall appoint counsel in the action, the application and
    the small claims action within 30 days of the date of the order failing which
    the Conservation Authority or any other defendant in the action or respondent
    to the application may move without further notice pursuant to rule 21.01 of
    the
Rules of Civil Procedure
to
    strike out the plaintiff`s pleadings and seek dismissal on the grounds that the
    plaintiff`s pleadings disclose no reasonable cause of action and are frivolous,
    vexatious and an abuse of the court
s process.

[5]

This part of the order has caused us some
    concern primarily because it gives any defendant the opportunity to move, on an
ex parte
basis to obtain a dismissal
    of the plaintiffs claim.  However, this term,
    while unfortunate, does not render the order final.

[6]

Accordingly, notwithstanding the able
    submissions of Ms. Willmot, we conclude that the order is interlocutory.  The motion to quash is therefore granted and
    the appeal is quashed without prejudice to the respondents ability to seek
    leave to appeal to the Divisional Court.

[7]

There is no order as to costs.

Robert
    P. Armstrong J.A.

Gloria
    Epstein J.A.

Karakatsanis
    J.A.


